Name: Commission Regulation (EC) No 1272/97 of 1 July 1997 amending Regulation (EEC) No 2999/92 laying down detailed rules for the application of the specific measures for the supply of processed fruit and vegetables to Madeira and to determine the forecast supply balance for the period 1 July to 31 December 1997
 Type: Regulation
 Subject Matter: trade;  cooperation policy;  regions of EU Member States;  foodstuff
 Date Published: nan

 2 . 7 . 97 EN Official Journal of the European Communities No L 174/41 COMMISSION REGULATION (EC) No 1272/97 of 1 July 1997 amending Regulation (EEC) No 2999/92 laying down detailed rules for the application of the specific measures for the supply of processed fruit and vegetables to Madeira and to determine the forecast supply balance for the period 1 July to 31 December 1997 arrangements, the balance should be drawn up for the period 1 July to 31 December 1997; Whereas the supply arrangements are applicable from 1 July; whereas, as a result, provision should be made for this Regulation to apply immediately; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for products processed from Fruit and Veget ­ ables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira with regard to certain agricultural products ('), as last amended by Regulation (EC) No 2348/96 (2), and in particular Article 10 thereof, Whereas the quantities of products eligible for the specific supply arrangements are determined by means of periodic forecast balances which may be revised according to the essential requirements of the market taking into account local production and traditional trade flows; Whereas Commission Regulation (EEC) No 2999/92 (3), as last amended by Regulation (EC) No 1 1 61 /96 (4), lays down the detailed rules for the application of the specific measures for the supply of processed fruit and vegetables to Madeira and the forecast balance fixing the quantities eligible for the specific supply arrangements for the period from 1 July 1996 to 30 June 1997; Whereas, pending a communication from the competent authorities updating the requirements of Madeira, and so as not to interrupt application of the specific supply HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EEC) No 2999/92 is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 July 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 173, 27. 6 . 1992, p. 1 . 2) OJ No L 320 , 11 . 12. 1996, p. 1 . (3) OJ No L 301 , 17. 10 . 1992, p . 7. H OJ No L 153 , 27. 6 . 1996, p. 35. No L 174/42 fENl Official Journal of the European Communities 2. 7. 97 ANNEX Forecast supply balance covering processed fruit and vegetable products for Madeira for the period 1 July to 31 December 1997 (tonnes) CN code Description Quantity 2008 Fruit, nuts and other edible parts of plants , otherwise prepared or preserved, whether or not containing added sugar or other sweetening matter or spirit, not elsewhere specified or included 2008 20  Pineapples 150 2008 30  Citrus fruit 20 2008 40  Pears 40 2008 60  Cherries 30 2008 70  Peaches  Other, including mixtures other than those of subheading 2008 19 : 200 2008 92   Mixtures 25 2008 99   Other than palm hearts and mixtures 15 Total 480